         Case 4:19-cv-00725-BRW Document 15 Filed 10/14/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

ELLIS LEE HUNTER                                                                  PLAINTIFF

V.                          NO. 4:19CV00725 BRW-JTR

ANDREW SAUL,
Commissioner of Social Security Administration                                DEFENDANT

                                           ORDER

       I have reviewed the Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray. No objections have been filed. After careful consideration, I approve and

adopt the Recommended Disposition in all respects. Judgment will be entered accordingly.

       Accordingly, this case is REMANDED pursuant to sentence four of 42 U.S.C. § 405(g)

and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       IT IS SO ORDERED this 14th day of October, 2020.



                                            Billy Roy Wilson ________________
                                            UNITED STATES DISTRICT JUDGE
